
	

114 HR 4934 IH: To amend the Internal Revenue Code of 1986 to modify the excise tax on wine.
U.S. House of Representatives
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4934
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2016
			Mr. Thompson of California (for himself and Mr. Reichert) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the excise tax on wine.
	
	
 1.Short titleThis Act may be cited at the Wine Excise Tax Modernization Act of 2016. 2.Modification of small wine producer credit (a)In generalSection 5041(c) of the Internal Revenue Code of 1986 is amended by striking paragraphs (1) and (2) and inserting the following new paragraphs:
				
 (1)Allowance of creditIn the case of any person who produces wine in, or imports wine into, the United States during the calendar year, there shall be allowed as a credit against any tax imposed by this title (other than chapters 2, 21, and 22) of—
 (A)$1 per wine gallon on the 1st 30,000 wine gallons of wine which are removed during such year for consumption or sale and which have been produced in, or imported into, the United States,
 (B)90 cents per wine gallon on wine in excess of 30,000 wine gallons and not in excess of 130,000 wine gallons so removed and produced or imported, and
 (C)53.5 cents per wine gallon on wine in excess of 130,000 wine gallons and not in excess of 750,000 wine gallons so removed and produced or imported.
 (2)Adjustment of credit for hard ciderIn the case of wine described in subsection (b)(6), paragraph (1) shall be applied— (A)by substituting 6.2 cents for $1 in subparagraph (A) thereof,
 (B)by substituting 5.6 cents for 90 cents in subparagraph (B) thereof, (C)by substituting 3.3 cents for 53.5 cents in subparagraph (C) thereof, and
 (D)by taking such wine into account last in applying such subparagraphs.. (b)Conforming amendmentSection 5041(c)(7) of such Code is amended by striking , including regulations— and all that follows and inserting a period.
 (c)Effective dateThe amendments made by this section shall apply to wine removed during calendar years beginning after December 31, 2016.
			3.Alcohol by volume limitation for table wine excise tax rate increased to 16 percent
 (a)In generalParagraphs (1) and (2) of section 5041(b) of the Internal Revenue Code of 1986 are each amended by striking 14 percent and inserting 16 percent.
 (b)Effective dateThe amendments made by this section shall apply to wine removed during calendar years beginning after December 31, 2016.
			4.Increase in carbonation limitation for taxation as still wine
 (a)In generalSection 5041(a) of the Internal Revenue Code of 1986 is amended by striking 0.392 gram and inserting 0.64 gram. (b)Effective dateThe amendments made by this section shall apply to wine removed during calendar years beginning after December 31, 2016.
			5.Reduced rate of excise tax on sparkling and artificially carbonated wines
 (a)In generalSection 5041(b) of the Internal Revenue Code of 1986 is amended— (1)by striking $3.40 in paragraph (4) and inserting $1.07, and
 (2)by striking $3.30 in paragraph (5) and inserting $1.07. (b)Effective dateThe amendments made by this section shall apply to wine removed during calendar years beginning after December 31, 2016.
			
